Title: To Thomas Jefferson from John Garland Jefferson, 31 March 1793
From: Jefferson, John Garland
To: Jefferson, Thomas



Dear Sir
Goochland March 31 1793.

I have been driving on since I wrote to you last post haste in my old pursuit. I have almost finished Tracy Atkins in the first collumn, I have finished Smith’s wealth of nations in the second, and Burnet’s history in the third. I have besides these perused the grecian history and Ferguson’s philosophy. The roman history I have not yet been able to procure, but intend to read it as soon as possible. I shall soon begin Hawkin’s pleas of the crown, and Beccaria. After having finished them, there will be no great many more to read. So I flatter myself, I shall be qualifyed next fall to appear at the bar. I have not yet sent all the books I have read to Monticello, but only occasionally such as Peter wanted. I expected you woud be in this spring, and rather chose to wait for your return, that I might give you a particular account of those I might send, and of such as I have delivered to Mr. Peter, or Samuel Carr. I have been so particular as to keep a list of the books, and the date they were received, put back in the library, or delivered to Peter, or Sam. As I have now reason to believe you will not be at Monticello as soon as you expected, I only wait for your further directions, to dispose of the books I have in possession, as you shall order. I coud wish the revised code of laws was finished. It woud save much trouble. I long to see the day when I shall begin the practice of the law. I fear I have been troublesome to you. But I think I am well enough acquainted with you to know, that it gives you pleasure to befriend the unfriended, and to succour those in want. What ever may be said of the bar’s being overstocked, which I often hear, I confess my prospects are flattering. I have not  even a doubt. I see my way, and my resolutions are taken, for tho it must be owned that the bar is crouded, yet I conceive that a man of strict integrity, of close application, and one who will consider his client’s money as sacred, and never to be touched unless when called for by him, will not want employment. I hope to see you at any rate in the fall. I wish to have your advice respecting my practice &c. I am more fond of Chancery, than common law. The decisions which are founded on natural justice, are peculiarly engaging. I am come now, my dear Sir, to a part, which I am always willing to put off to the last. The wants of the spring call for a supply, and you are the only person to whom I can apply. Your generosity affords an assylum, which from the ill management of some of my father’s executors, and the rascality of others, I shoud have wanted. I expect that 12£. exclusive of board, one quarter of which will soon be due, will serve till the fall. You gave an order last fall for 75 dollars. 5£. was appropriated to a quarter’s board, and the rest was laid out in winter clothes, and other unavoidable expences. I have become indebted in the neighbourhood two or three pounds, for trifling necessaries. A person who is obliged to pay for making up linnen, and every little thing that is done, is obliged to expend more than one who was never in the same circumstances, or who never made a calculation of these expences, is aware of. I shall take no step towards satisfying the wants of spring, till I hear from you. In the meantime, believe to be, dear Sir, Your most grateful, and obt. servant.

Jno G: Jefferson

